Citation Nr: 0115577	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder, and if so, whether service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.

The issue on appeal arises from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).

On March 13, 2001, a hearing was held in Washington, D.C., 
before the undersigned, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West Supp. 2000). 


FINDINGS OF FACT

1.  The veteran was last denied service connection for PTSD 
by a July 1999 RO decision and was given notice of said 
decision and of appellate rights and procedures in a letter 
dated on July 7, 1999.

2.  The veteran did not file a timely notice of disagreement 
concerning the July 1999 rating decision.

3.  Evidence received since the July 1999 rating decision 
includes VA outpatient treatment records, written statements 
from the veteran and a friend, and the veteran's testimony at 
a Board hearing in March 2001. 

4.  Evidence received since the July 1999 rating decision has 
not been considered previously and is so significant that it 
must be reviewed in connection with the current claim.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 
1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the RO's July 1999 rating decision, the 
evidence of record included the veteran's service medical 
records, service personnel records, written statements from 
the veteran concerning his alleged PTSD stressors, an April 
1994 VA psychiatric examination report which did not contain 
a diagnosis of PTSD, and a March 1998 VA outpatient record 
reflecting a diagnosis of PTSD (noted to be "active duty-
related but noncombat").  In terms his stressors, the 
veteran reported that he had been assigned as a military 
policeman (MP) to the 437th Combat MP company, stationed at 
Fort Belvoir, Virginia.  On his first night of garrison duty, 
he was reportedly stationed at the fort's main gate.  A cab 
driver from Washington, D.C., pulled up with an intoxicated 
combat engineer trainee in the back of his vehicle.  Shortly 
thereafter, an assistant squad leader (whom the veteran 
identified by name) allegedly began questioning the trainee, 
who was too intoxicated to respond.  The squad leader 
reportedly pulled the trainee from the cab and began slapping 
him.  The trainee reportedly pushed the squad leader who 
proceeded to break the trainee's femur bone, in plain view of 
the veteran.  The squad leader reportedly was suspended due 
to the incident but was subsequently returned to duty. 

The veteran also reported that one night a full scale riot 
broke out between a combat engineer unit and a combat medic 
unit at Fort Belvoir.  A reserve platoon of MPs was brought 
in from either Fort Lewis or Fort Eustice.  The veteran 
reported that he was involved in dispersing rioting groups 
and transporting badly beaten soldiers to the hospital 
throughout the night.  The veteran also reported that he had 
investigated an attempted suicide in which a soldier slit his 
wrists.  

The veteran was later assigned to duty in Belgium in 1977.  
His assignment apparently involved airbase security for 
Supreme Allied Commander Alexander Haig and the top brass 
from 14 other NATO countries.  The air base (Cheivres) was 12 
miles from their billets.  At the time, many terrorist groups 
were active in the area and they were apparently 
assassinating and kidnapping NATO generals.  The air base was 
in the Belgian countryside and the veteran was concerned for 
his safety.  The veteran also reported that he had received 
training as an traffic accident investigator.  The reason for 
this training was to assist the Belgian Gendarmes (state 
police) with the numerous traffic accidents that took place 
near the airbase.  The veteran asserted that he handled some 
very tragic accidents, some involving children, which 
particularly bothered him.  

By its July 1999 rating decision, the RO denied service 
connection for PTSD.  The basis of the denial was that the 
veteran's service records did not confirm the incidents he 
claimed as stressors causing PTSD. 

The record reflects that the veteran was provided notice of 
the July 1999 rating decision in a letter dated on July 7, 
1999, but he did not initiate a timely notice of 
disagreement.  Accordingly, the July 1999 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2000); see also Cohen v. Brown, 10 Vet. App 128 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy." 38 U.S.C.A. § 1154(b) (West 1991).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'" Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2000).

In September 1999, the veteran submitted a written statement, 
indicating his wish to reopen his claim for service 
connection for PTSD.  The evidence obtained in connection 
with the attempt to reopen includes written statements from 
the veteran and a friend, and a VA outpatient record dated in 
December 1999, in which the veteran reported a new stressor.  
During this treatment visit, the veteran said that while at 
the MP school in Fort McClellan, Alabama, between August 1976 
and October 1976, he was on a forced run when he accidentally 
kicked a sergeant (whom the veteran identified by name) after 
the sergeant had fallen to the ground.  This sergeant 
reportedly died of a massive heart attack and the veteran 
attended his memorial service.  He said he was currently 
having nightmares of the sergeant looking up at him.  The 
veteran also provided additional details concerning many of 
his alleged stressors during a Board hearing on March 13, 
2001.  

The Board concludes that the veteran has presented new and 
material evidence, in the form of the December 1999 
outpatient treatment record and his testimony concerning 
stressors at the Board hearing, regarding his previously 
denied claim of entitlement to service connection for PTSD.  
The petition to reopen is granted.  Accordingly, 
consideration may be given to the entire evidence of record 
without regard to any prior denial. 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD has been reopened.  The appeal is granted to this 
extent, subject to the following remand directions of the 
Board. 


REMAND

Further development is needed prior to disposition of this 
claim.  Claims for service connection for PTSD warrant 
consideration of particular regulations and often require 
special development that is not required for claims for 
service connection for other disorders. 

The veteran's reported stressors are summarized in the 
decision section above.  The RO should contact the veteran 
and provide him with another opportunity to provide any 
further details about his stressors, particularly the 
incidents which allegedly occurred at Fort Belvoir and Fort 
McClellan.  The veteran should also be advised that he may 
attempt to obtain a statement from General Haig concerning 
the events which reportedly occurred in Belgium in 1977.  The 
RO must make a determination, based on the veteran's military 
service records, whether the veteran was a veteran of combat.  
If it is determined that he was a combat veteran, any 
stressors related to such combat must be treated 
appropriately.  After submitting any sufficiently specific 
information to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for further verification, the RO 
should prepare a memorandum which details the claimed 
stressors that have been verified, including any related to 
combat, as well as its finding as to whether the veteran is a 
veteran of combat.  The Board acknowledges that some of the 
vagaries and discrepancies in the record may make any request 
for USASCRUR confirmation difficult.  Nevertheless, although 
the veteran has the burden of submitting evidence in support 
of his claim, the critical evidence may be in the control of 
the Federal Government.  In such situations, the VA should be 
responsible for providing or obtaining the material.  Murphy 
V. Derwinski, 1 Vet. App. 78, 82 (1990).

The RO should also obtain any additional treatment records of 
the veteran since December 1999, when the records reflecting 
VA treatment for PTSD were last received.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Once the above 
development is completed, and if the development yields 
verification of a stressor or otherwise establishes a 
stressor or stressors, a current VA examination, to diagnose 
or rule out PTSD under the criteria of DSM-IV, should be 
conducted, as detailed below.  Cohen, supra [Board must 
return a case for clarification where it doubts the adequacy 
of PTSD diagnosis, including the sufficiency of the claimed 
stressors].  The VA examination should be conducted with the 
benefit of the memorandum describing the veteran's verified 
stressors, and the VA examiner should discuss the claimed 
stressors, as verified by the RO and set forth in its 
memorandum, and describe any relationship between a diagnosis 
of PTSD and those stressors.

The Board also notes that there has also been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of the VA with respect to notice to a claimant 
and the duty to assist.  This change in law is applicable to 
all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Id.  Because of the change in the law, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for PTSD since December 1999, 
and the RO should obtain all records of 
any treatment reported by the veteran 
that are not already in the claims file.  
The Board is particularly interested in 
any treatment received at VA Medical 
Centers.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

2.  The RO should advise the veteran to 
submit more specific and any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service, particularly the 
circumstances surrounding the incidents 
which reportedly occurred at Fort Belvoir 
and Fort McClellan.  He should provide 
specific names, dates and locations, if 
possible.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events 
at the time of their occurrence.  The 
veteran should also be advised that he 
may attempt to obtain a statement from 
General Haig concerning the events which 
reportedly occurred in Belgium in 1977.

3.  The RO should send what information 
it has about the veteran's active service 
to the USASCRUR to see if any information 
can be provided to confirm or verify the 
occurrence of the veteran's claimed 
stressors.  The RO must provide the 
USASCRUR with a copy of the veteran's DA 
Form 20. 

4.  The RO should then review the file 
and make a determination as to whether 
the veteran is a veteran of combat and if 
any of his stressors are related to 
combat.  The RO should prepare a 
memorandum describing which of the 
veteran's stressors, if any, have been 
verified and established as having 
occurred during military service. 

5.  If any stressor is verified or 
otherwise established, the RO should then 
schedule the veteran for a complete and 
thorough VA psychiatric examination by a 
psychiatrist in order to determine the 
nature of any psychiatric disorder.  

Prior to conducting the examination, 
the examiner should be provided with 
a copy of this remand and the 
veteran's claims folder and should 
review the veteran's medical 
history, as well as the RO's 
memorandum detailing which stressors 
have been verified for purposes of 
this claim.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of 
the nature of the veteran's 
psychiatric status. 

All necessary special studies or 
tests including appropriate 
psychological testing and evaluation 
is to be accomplished. 

Any diagnosis made should be in 
accordance with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders-IV (DSM-IV).  The examiner 
must express an opinion as to 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to a 
stressor or stressors verified or 
established, based on the RO's 
memorandum, as having occurred 
during the veteran's active service.  
The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached. 

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  The RO 
should also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with respect to the veteran's 
claim for service connection.

7.  When the above developments have been 
completed, the case should be reviewed.  
If the decision concerning entitlement to 
service connection for PTSD remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case.  This 
must contain the latest regulations 
concerning PTSD.  The veteran and his 
representative should be afforded the 
requisite opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



